PER CURIAM.
This is an appeal from a final judgment entered after the trial court had resolved by summary adjudication certain affirmative defenses raised by appellants, as well as a general denial of liability by appellant, Mission Bay Development Co., Inc.
While the record contains substantial evidence contrary to the claims of the appellants, it also contains some evidence in support of those claims. Under these circumstances summary adjudication should be withheld. Moore v. Morris, 475 So.2d 666 (Fla.1985).
Accordingly, since the final judgment was predicated upon an erroneous summary adjudication of the issues raised on appeal, we reverse and remand to the trial court for further proceedings consistent herewith.
ANSTEAD, POLEN and GARRETT, JJ., concur.